NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims after final rejection, filed on July 1, 2022, is acknowledged and has been entered into the record. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on July 1, 2022 in response to the final rejection mailed on February 1, 2022 have been fully considered.  

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Gibson Lanier on July 1, 2022.
Please replace the claim set filed on July 1, 2022 with the following re-written claims. 

1.	(Currently Amended)  A method for treating a subject with a disease treatable by L-asparagine depletion, comprising administering to the subject a composition comprising an endotoxin-free asparaginase isolated from Rhodococcus rhodochrous DAP 96253 cells, wherein the asparaginase comprisesthe[[an]] amino acid sequence as set forth in SEQ ID NO:6 and a polypeptide having the[[an]] amino acid sequence , wherein the disease is selected from the group consisting of Acute Lymphoblastic Leukemia (“ALL”), acute myelocytic leukemia, acute myelomonocytic leukemia, chronic lymphocytic leukemia, non-Hodgkin's lymphoma, NK lymphoma, and pancreatic cancer.

2.	(Original)  The method of claim 1, wherein the asparaginase is a recombinant asparaginase.

3-6.	(Cancelled)

7.	(Currently amended)  The method of claim 1, wherein the cells have been induced to produce the asparaginase using an inducing agent selected from the group consisting of urea, methyl carbamate, methacrylamide, acetamide, cobalt, or asparagine

8.	(Previously presented)  The method of claim 1, wherein the asparaginase is conjugated to a polyethylene glycol (PEG).

9-10.	(Canceled)

11.	(Previously presented)  The method of claim 1, wherein the disease is juvenile or adult ALL.

12.	(Currently amended)  The method of claim 1, wherein the subject has had a previous hypersensitivity to an Escherichia coliL-asparaginase or Erwinia L-asparaginase.

13.	(Currently amended)  The method of claim 1, wherein the 

14-21. (Cancelled)

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is considered to be the reference of Pierce et al. (US 7,531,343 B2; cited on the IDS filed on May 3, 2019; hereafter “Pierce”), which discloses an endotoxin-free asparaginase from Rhodococcus sp. DAP 96253, which asparaginase inherently comprises the amino acid sequence of SEQ ID NO: 10 (see previous Office actions for a more detailed description of the disclosures of Pierce). The prior art of record does not teach or suggest an endotoxin-free asparaginase comprising a heteropolymer of a polypeptide comprising the amino acid sequence of SEQ ID NO: 6 and a polypeptide comprising the amino acid sequence of SEQ ID NO: 8 for use in treatment of ALL, acute myelocytic leukemia, acute myelomonocytic leukemia, chronic lymphocytic leukemia, non-Hodgkin's lymphoma, NK lymphoma, or pancreatic cancer. In view of the amendment to limit the asparaginase to an endotoxin-free asparaginase isolated from Rhodococcus rhodochrous DAP 96253 cells, wherein the asparaginase comprises a heteropolymer of a polypeptide having the amino acid sequence as set forth in SEQ ID NO: 6 and a polypeptide having the amino acid sequence . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656